Name: COMMISSION REGULATION (EC) No 794/95 of 7 April 1995 on the supply of cereals as food aid
 Type: Regulation
 Subject Matter: America;  cooperation policy;  plant product;  Africa;  trade policy
 Date Published: nan

 8 . 4. 95 I EN 1 Official Journal of the European Communities No L 80/3 COMMISSION REGULATION (EC) No 794/95 of 7 April 1995 on the supply of cereals as food aid is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, following the taking of a number of decisions on the allocation of food aid, the Commission has allocated to certain beneficiaries 19 652 tonnes of cereals ; Whereas it is necessary to make these supplies in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4), as amended by Regulation (EEC) No 790/91 Q ; whereas it HAS ADOPTED THIS REGULATION : Article 1 Cereals shall be mobilized in the Community, as Community food aid for supply to the recipient listed in the Annex, in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annex . Supplies shall be awarded by the tendering procedure . The successful tenderer is deemed to have noted and accepted all the general and specific conditions applicable. Any other condition or reservation included in his tender is deemed unwritten . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 7 April 1995. For the Commission Franz FISCHLER Member of the Commission (*) OJ No L 370, 30 . 12. 1986, p. 1 . 0 OJ No L 174, 7 . 7. 1990, p. 6 . (3) OJ No L 136, 26. 5. 1987, p. 1 . (4) OJ No L 204, 25. 7 . 1987, p. 1 . 0 OJ No L 81 , 28 . 3 . 1991 , p. 108 . No L 80/4 fENl Official Journal of the European Communities 8 . 4. 95 ANNEX LOT A 1 . Operation Nos (') : 1356/94 (Al ) and 1357/94 (A2) 2. Programme : 1994 3 . Recipient (2) : Euronaid PO Box 12, NL-2501 CA Den Haag (tel. (31 70) 330 57 57 ; fax 364 17 01 ; telex 30960 EURON NL) 4. Representative ofthe recipient (3) : to be destignated by the recipient 5. Place or country of destination : Peru 6. Product to be mobilized : milled rice (product code 1006 30 92 900, 1006 30 94 900, 1006 30 96 900) 7 . Characteristics and quality of the goods (3) f) : see OJ No C 1 14, 29. 4. 1991 , p. 1 (under IIA.1 (f)) 8 . Total quantity : 1 188 tonnes (2 852 tonnes of cereals) 9 . Number of lots : one in two parts (Al : 540 tonnes and A2 : 648 tonnes) 10. Packaging and marking (*) (8) (9) (12) : see OJ No C 1 14, 29. 4. 1991 , p . 1 (under IIA2 (c) and IIA.3) Language to be used for the marking : Spanish 11 . Method of mobilization : the Community market 12. Stage of supply : free at port of shipment 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 22. 5  11 . 6. 1995 18 . Deadline for the supply :  19 . Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 12 noon (Brussels time) on 24. 4. 1995 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 8 . 5. 1995 (b) period for making the goods available at the port of shipment : 5.  25. 6 . 1995 (c) deadline for the supply :  22. Amount of the tendering security : ECU 5 per tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur T. Vestergaard, bÃ ¢timent Loi 120, bureau 7/46, rue de la Loi/Wetstraat 200, B- 1 049 Bruxelles/Brussel (telex 22037 AGREC B ; fax (32 2) 296 20 05 / 295 01 32 / 296 10 97) 25. Refund payable on request by the successful tenderer (4) : refund applicable on 21 . 4. 1995, fixed by Commission Regulation (EC) No 723/95 (OJ No L 73, 1 . 4. 1995, p. 37) 8 . 4. 95 I EN I Official Journal of the European Communities No L 80/5 LOT B 1 . Operation No ('): 1433/94 2. Programme : 1994 3 . Recipient (2) : Rwanda 4. Representative of the recipient : Rwandan Food Aid Programme, DÃ ©pÃ ´t Rwandex, Gikondo, BP 515 Kigali (Rwanda) (tel and fax (250) 73 968 Mr Alain Houyoux) 5. Place or country of destination (*) : Rwanda 6. Product to be mobilized : milled rice (product code 1006 30 94 900 / 1006 30 96 900 / 1006 30 92 900) 7. Characteristics and quality of the goods (3) : see OJ No C 1 14, 29. 4. 1991 , p. 1 (under IIA. 1 (f)) 8 . Total quantity : 500 tonnes (1 200 tonnes of cereals) 9 . Number of lots : one 10 . Packaging and marking (8) f) (") : see OJ No C 1 14, 29 . 4. 1991 , p . 1 (under IIA 2 (a) and IIA 3) Markings in French 1 1 . Method of mobilization of product : the Community market 1 2. Stage of supply : free at destination 1 3. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing : see point 4 17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 22. 5  4. 6. 1995 18 . Deadline for the supply : 30 . 7 . 1995 19 . Procedure for determining the costs of supply : invitation to tender 20. Date of expiry of the period allowed for submission of tenders : 12 noon (Brussels time) on 24. 4. 1 995 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 8. 5. 1995 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 5  18 . 6. 1995 (c) deadline for the supply : 13 . 8 . 1995 22. Amount of tendering security : ECU 5 per tonne 23 . Amount of delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de 1 aide alimentaire, Ã l'attention de Mr T. Vestergaard, bÃ ¢timent Loi 120, bureau 7/46, rue de la Loi/Wetstaat 200, B- 1 049 Bruxelles/Brussel (telex 22037 AGREC B ; telefax (32 2) 296 20 05 / 295 01 32 / 296 10 97) 25. Refund payable on application by the successful tenderer (4) : refund applicable on 21 . 4. 1995, fixed by Commission Regulation (EC) No 723/95 (OJ No L 73, 1 . 4. 1995, p. 37) No L 80/6 I EN 1 Official Journal of the European Communities 8 . 4 . 95 LOT C 1 . Operation No (') : 1401 /94 2. Programme : 1994 3. Recipient (2) : Peru 4. Representative of the recipient : Programa Nacional de Asistencia Alimentaria (Pronaa), av. Argentina No 3017, Callao (tel 29 10 65 ; fax 337635) 5. Place or country of destination (*) : Peru 6. Product to be mobilized : milled rice (product code 1006 30 94 900 / 1006 30 96 900 / 1006 30 92 900) 7. Characteristics and quality of the goods (3) : see OJ No C 1 14, 29. 4. 1991 , p. 1 (under IIA. 1 (f)) 8 . Total quantity : 1 500 tonnes (3 600 tonnes of cereals) 9 . Number of lots : one 10 . Packaging and marking (8) (*) : see OJ No C 114, 29. 4. 1991 , p . 1 (under IIA. 2(b) and IIA. 3) Markings in Spanish ; supplementary markings : 'DistribuciÃ ³n gratuita' 1 1 . Method of mobilization of product : the Community market 1 2 . Stage of supply : free at destination 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  1 6. Address of the warehouse and, if appropriate, port of landing : warehouse PRONAA (see point 4) 17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 22. 5  4. 6. 1995 18 . Deadline for the supply : 9 . 7. 1995 19 . Procedure for determining the costs of supply : invitation to tender 20 . Date of expiry of the period allowed for submission of tenders : 12 noon (Brussels time) on 24. 4. 1 995 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 8 . 5. 1995 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 5  18 . 6 . 1995 (c) deadline for the supply : 23 . 7 . 1995 22. Amount of tendering security : ECU 5 per tonne 23 . Amount of delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de 1 aide alimentaire, Ã l'attention de Mr T. Vestergaard, bÃ ¢timent Loi 120, bureau 7/46, rue de la Loi/Wetstraat 200, B-1049 Bruxelles/Brussel (telex 22037 AGREC B ; telefax (32 2) 296 20 05 / 295 01 32 / 296 10 97) 25. Refund payable on application by the successful tenderer (4) : refund applicable on 21 . 4. 1995, fixed by Commission Regulation (EC) No 723/95 (OJ No L 73, 1 . 4. 1995, p . 37) 8 . 4. 95 EN Official Journal of the European Communities No L 80/7 LOT D 1 . Operation No (') : 1430/94 2. Programme : 1994 3. Recipient (2) : WFP (World Food Programme), via Cristoforo Colombo 426, 1-00145 Roma (telex 626675 WFP I) 4. Representative of the recipient : to be designed by the recipient 5. Place or country of destination : Liberia 6. Product to be mobilized : milled rice (product code 106 30 94 900/1006 30 96 900/1006 30 92 900) 7. Characteristics and quality of the goods (3) f) : OJ No C 1 14, 29 . 4. 1991 , p . 1 (under IIA 1 (f)) 8 . Total quantity : 5 000 tonnes (12 000 tonnes of cereals) 9. Number of lots : one 10. Packaging and marking (8) (9) : see OJ No C 114, 29 . 4. 1991 , p. 1 (under IIA 2 (b) and IIA 3) Markings in English 1 1 . Method of mobilization : the Community market 1 2. Stage of supply : free at port of shipment  fob stowed (10) 1 3. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  1 6. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 29. 5  18 . 6. 1995 18 . Deadline for the supply :  19. Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 12 noon (Brussels time) on 24. 4. 1995 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 8. 5 . 1995 (b) period for making the goods available at the port of shipment : 12. 6  2.7. 1 995 (c) deadline for the supply :  22. Amount of the tendering security : ECU 5 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur T. Vestergaard, bÃ ¢timent Loi 120, bureau 7/46, rue de la Loi/Wetstraat 200, B-1049 Bruxelles/Brussel (telex 22037 AGREC B ; telefax (32 2) 296 20 05 / 295 01 32 / 296 10 97) 25. Refund payable on request by the successful tenderer (4) : refund applicable on 21 . 4. 1995, fixed by Commission Regulation (EC) No 723/95 (OJ No L 73, 1 . 4. 1995, p. 37) No L 80/8 EN Official Journal of the European Communities 8 . 4 . 95 Notes : (') The operation number should be mentioned in all correspondence. (2) The successful tenderer shall contact the recipient as soon as possible to establish which consignment documents are required. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifiying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium- 1 34 and - 137 and iodine-131 levels. (4) Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56), as last amended by Regula ­ tion (EEC) No 2226/89 (OJ No L 214, 25. 7. 1989, p. 10), is applicable as regards the export refund. The date referred to in Article 2 of the said Regulation is that referred to in point 25 of this Annex. The amount of the refund, shall be converted into national currency by applying the agricultural conver ­ sion rate applicable on the day of completion of the customs export formalities . The provisions of Articles 13 to 17 of Commission Regulation (EEC) No 1068/93 (OJ No L 108, 1 . 5. 1993, p. 106), as last amended by Regulation (EC) No 157/95 (OJ No L 24, 1 . 2. 1995, p . 1 ) shall not apply to this amount. (*) Commission delegation to be contacted by the successful tenderer : OJ No C 114, 29. 4. 1991 , p. 33. (Lot C : Manuel Gonzalez Olaechea n0 247, San Isidro, Lima (tel . (51 14) 415827 ; fax 418017)) (*  ) Shipment to take place in 20-foot containers, condition FCL/FCL. The supplier shall be responsible for the cost of making the containers available in the stack position at the container terminal at the port of shipment. The recipient shall be responsible for all subsequent loading costs, including the cost of moving the containers from the container terminal . The provisions of Article 13 (2), second paragraph, of Regulation (EEC) No 2200/87 shall not apply. The successful tenderer has to submit to the recipient's agent a complete packing list of each container, specifying number of bags belonging to each shipping number as specified in the invitation to tender. The successful tenderer has to seal each container with a numbered locktainer (Sysko locktainer 1 80 seal), number of which to be provided to the beneficiary's forwarder. f) The successful tenderer shall supply to the beneficiary or its representative, on delivery, the following documents :  phytosanitary certificate,  lot A : fumigation certificate (the cargo shall be fumigated with alumine phosphine). (8) Notwithstanding OJ No C 114, point IIA. 3 (c) is replaced by the following : 'the words "European Community"'. (9) Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'. ( 10) Notwithstanding Articles 7 (3) (f) and 13(2) of Regulation (EEC) No 2200/87, the price tendered must include all loading, handling and stowage costs. (u) Placed in 20-foot containers. The free holding period for containers must be at least 15 days. (I2) See second amendment to OJ No C 114 published in OJ No C 135, 26. 5 . 1992, p . 20. C 3) The supplier should send a duplicate of the original invoice to : Willis Corroon Scheuer, PO box 1315, NL- 1 000 BH Amsterdam.